Michelle M. Suter DeSoto City Attorney City Center Square 1100 Main, Suite 2001 Kansas City, Missouri  64105
Dear Ms. Suter:
You request our opinion regarding whether a city and a county may enter into an interlocal cooperation agreement whereby the county invests the city's idle funds.
Our past opinions have concluded that joint investment of idle funds by public agencies is permissible and can be accomplished through the provisions of the interlocal cooperation act. Attorney General Opinions No. 84-22 and 89-109.  However, our understanding is that the city is desirous of availing itself of the county's expanded authority to invest pursuant to K.S.A. 1994 Supp. 12-1677b when the city itself would be precluded from doing so.
K.S.A. 1994 Supp. 12-1675 contains a list of permissible investments for a city's or county's idle funds.  K.S.A. 1994 Supp. 12-1677b provides additional investment opportunities only if a city or county has an investment policy approved by the governing body and the pooled money investment board.  Johnson county has such a policy and the city is desirous of availing itself of those additional investment opportunities apparently without complying with the requirements of K.S.A. 1994 Supp.12-1677b.
The interlocal cooperation act does not grant or confer additional or new powers.  K.S.A. 12-904(b), Attorney General Opinions No. 81-233 and 87-85.  Each cooperating entity must already possess the power sought to be exercised before the power may be jointly exercised.  Attorney General Opinion No. 81-233.  Consequently, it is our opinion that because the city of DeSoto is not authorized to invest its idle funds in the investments listed in K.S.A. 1994 Supp. 12-1677b it may not enter into an interlocal agreement to do so.
While it is appropriate for a city and county to enter into an interlocal agreement whereby the county invests the city's idle funds, a city may not use the interlocal cooperation agreement act to bypass the requirements of K.S.A. 1994 Supp. 12-1677b.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Mary Feighny Assistant Attorney General
CJS:JLM:MF:jm